DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,227,358. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent require all the limitations of the claims of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the graphics processing unit" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner believes claim 13 is supposed to depend from independent claim 8.  Therefore, the Examiner has interpreted claim 13 as depending from claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 5 – 10, 12 – 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,698,820 (hereinafter Cox) in view of US Patent No. 6,900,812 (hereinafter Morein).
As per claims 1, 8, and 15, Cox teaches a queue or transitional buffer (Cox; Figure 4 Item 55) to function as cache memory (Cox; Col 17 Lines 44 – 67) and to provide on-die or on chip data retrieval (Cox; Col 17 Lines 44 – 67) for the graphics multiprocessor (Cox; Figure 4 Item 50); and logic (Cox; Figure 4 Item 51) on die or on chip with the queue or transitional buffer, the logic is configured to cause the request to be transferred to the queue or transitional buffer for temporary storage without processing the request (Cox; Col 17 Lines 44 – 67).
Cox does not teach at least one processing engine to provide a request; and wherein the logic is configured to cause the request to be transferred to the queue or transitional buffer for temporary storage without processing the request when the queue or transitional buffer has a predetermined amount of storage capacity.
However, Morein teaches a graphics processing system in which a processing engine provides requests (Morein; Col 18 Line 59 – Col 19 Line 4), and wherein logic transfers the request to the buffer for temporary storage when the buffer has a predetermined amount of storage capacity (Morein; Figure 5 Item 334).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cox to include the predetermined storage capacity because doing so prevents the buffer from being overfilled.

As per claims 2, 9, and 16, Cox in combination with Morein teaches the invention as described per claims 1, 8, and 15 (see rejection of claims 1, 8, and 15 above).  Morein also teaches wherein the logic is further configured to determine whether the queue or transitional buffer has a predetermined amount of storage capacity including a threshold level of capacity (Morein; Col 11 Line 64 – Col 12 Line 3).
Cox in combination with Morein does not explicitly teach that the storage capacity includes greater than a threshold level of capacity.
However, by Morein teaching determining that buffer capacity exceeds a threshold (the buffer is full) and therefore not transferring the command to the buffer, it would be trivial to adjust the determination to instead determine the free space of the buffer, and having a threshold instead related to a minimum amount of free space required for the command.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cox in combination with Morein to include the free space determination and threshold because doing so would have been an ordinary design choice one would encounter when designing such a system.

As per claims 3, 10, and 17, Morein also teaches wherein the logic is further configured to temporarily store the request in the queue or transitional buffer without processing the request when the queue or transitional buffer has the predetermined amount of storage capacity (Morein; Figure 5 Items 334 and 340).

As per claims 5 and 12, Cox also teaches wherein the logic comprises a cache controller or memory interface controller (Cox; Figure 4 Item 51).

As per claims 6, 13, and 19, Cox also teaches wherein the queue or transitional buffer is located in any location on die or on chip (Cox; Figure 4).

As per claims 7, 14, and 20, Cox also teaches wherein the queue or transitional buffer provides functionality of cache memory (Cox; Col 17 Lines 44 – 67).

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,698,820 (hereinafter Cox) in view of US Patent No. 6,900,812 (hereinafter Morein), and further in view of US Patent No. 7,185,033 (hereinafter Jain).
As per claims 4, 11, and 18, Cox in combination with Morein teaches the systems and method as described per claims 3, 8, and 15 (see rejection of claims 3, 8, and 15 above).
Cox in combination with Morein does not teach wherein the logic is further configured to transfer the request to a different queue, buffer, or a next level of memory when the queue or transitional buffer lacks the predetermined amount of storage capacity.
However, Jain teaches a message storage system in which requests are transferred to a next level of memory when the queue lacks the predetermined amount of storage capacity (Jain; Figure 4 Item 404).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cox in combination with Morein to include the next level of memory because doing so allows for receiving messages even when the receive queue is full or almost full.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD B FRANKLIN/               Examiner, Art Unit 2181